Name: Fourth Commission Directive 83/496/EEC of 22 September 1983 adapting to technical progress Annex VI to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products
 Type: Directive
 Subject Matter: food technology;  chemistry;  technology and technical regulations;  European Union law;  natural and applied sciences
 Date Published: 1983-10-08

 Avis juridique important|31983L0496Fourth Commission Directive 83/496/EEC of 22 September 1983 adapting to technical progress Annex VI to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products Official Journal L 275 , 08/10/1983 P. 0020 - 0021 Spanish special edition: Chapter 15 Volume 4 P. 0129 Portuguese special edition Chapter 15 Volume 4 P. 0129 Finnish special edition: Chapter 13 Volume 13 P. 0123 Swedish special edition: Chapter 13 Volume 13 P. 0123 *****FOURTH COMMISSION DIRECTIVE of 22 September 1983 adapting to technical progress Annex VI to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products (83/496/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/768/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to cosmetic products (1), as last amended by Directive 83/341/EEC (2), and in particular Article 8 (2) thereof, Whereas, in the light of the most recent scientific and technical research results, the use of 4,4-dimethyl-1,3-oxazolidine and 1,2-dibromo-2,4-dicyanobutane as preservatives in cosmetic products can be permitted, subject to certain conditions; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaption to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in Cosmetic Products, HAS ADOPTED THIS DIRECTIVE: Article 1 The following is hereby added to Part 2 of Annex VI to Directive 76/768/EEC: 1.2.3.4.5 // // // // // // 'Reference No // Substance // Maximum authorized concentration // Limitations and requirements // Conditions of use and warnings which must be printed on the label // // // // // // a // b // c // d // e // // // // // // 59 // 1,2-dibromo-2,4-dicyanobutane // 0,1 % // Not to be used in cosmetic sunscreen products // // 60 // 4,4-dimethyl-1,3-oxazolidine // 0,1 % // Only for products rinsed off after use // // // // // The pH of the finished product shall be not lower than 6' // // // // // // Article 2 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 31 December 1984. They shall forthwith inform the Commission thereof, Article 3 This Directive is addressed to the Member States. Done at Brussels, 22 September 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 262, 27. 9. 1976, p. 169. (2) OJ No L 188, 13. 7. 1983, p. 15.